DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 12, the recitation “the spinal implant being less than or equal to a maximum diameter of the opening” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, does not provide support for this limitation.  Applicant’s disclosure describes relationships between visual representations of the implant and the inserter.  
Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 14-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “opposite superior and inferior surfaces of the head extend parallel to the axis” renders the claim vague and indefinite because structural elements and orientation thereof are not clearly recited.  The head is cylindrical and the top and bottom surfaces extend parallel to the axis only in a side view (see Fig. 2 of Applicant’s disclosure).
In claim 4, the recitation “circular in cross section” renders the claim vague and indefinite because the circular opening is defined by a wall.  The opening is circular in cross section not the wall.  
In claim 5, the recitation “circular opening that extends through a thickness of the wall” renders the claim vague and indefinite because the circular opening extends through the entire thickness of the head.  Applicant’s disclosure shows a wall defining the circular opening. 
In claim 14, the recitation “first wall that is circular in cross section, the first head comprising a circular opening that extends through a thickness of the first wall, the circular opening extending perpendicular to the first axis, the first wall having a first diameter” renders the claim vague and indefinite.  The circular opening is defined by a first wall, the first wall defining a first diameter.  
In claim 14, the recitation “second wall that is circular in cross section, the second wall having a second diameter” renders the claim vague and indefinite because the second head has a circular opening defined by a second wall, the second wall defining a second diameter. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al. (US 6764491).
Frey et al. disclose an apparatus or template for inserting a spinal implant including: a shaft 222 extending along an axis between a proximal end and a distal end; and an engagement portion including an inner shaft or rod 226 that is flexible and extending at a plurality of angles with respect to the axis of the shaft wherein the engagement portion includes a head 210 that is cylindrical.  As illustrated in marked up Fig. 11 below, the head extends away at an acute angle with respect to the longitudinal axis of shaft 222 (Figs. 10 and 11, col. 9, lines 44-67 and col. 10, lines 1-33).  

    PNG
    media_image1.png
    666
    976
    media_image1.png
    Greyscale


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt et al. (US 5395372).
Holt et al. disclose an apparatus or template for inserting a spinal implant including: a shaft 67 extending along an axis between a proximal end and a distal end; 
Regarding claims 2 and 3, shaft 64 extends at an acute angle, i.e., 25 degrees, with respect to the axis of shaft 67.  A specific example in the prior art which is within a claimed range anticipates the range. MPEP 2131.03.

Claim(s) 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbs (US 5993204).
Stubbs discloses an apparatus or template for inserting a spinal implant including: a shaft extending along an axis between a proximal end and a distal end; and an engagement portion including a shaft extending at an acute angle with respect to the axis and a cylindrical head with a circular cross section (Figs. 1-2 and 9, col. 3 and 4).  See marked up Fig. 2 below. 


    PNG
    media_image2.png
    304
    1159
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 6764491).
Frey et al. disclose the rod to have a flexible portion that permits a plurality of angles.
It would have been obvious to one of ordinary skill in the art to have selected acute angles in a range of about 1° and about 45° or between about 20° and about 40°, for the predictable result of gaining ideal access for removal of soft tissue from disc space for placement of an implant based on the specific vertebrae that form the implant site.

Allowable Subject Matter
Claims 7-9 and 20 are allowed. 
Claims 5 and 14-19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
A patentability determination with respect to claims 12-13 and 21 cannot be made until the rejection under 35 USC 112(a) is overcome. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 27, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775